DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 17-19, 21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over (US-10,157,987) by Liaw et al (“Liaw”).
Regarding claim 1, Liaw discloses in FIGs. 4A-C and related text, e.g., a semiconductor device, comprising: 
cells arranged in a first direction (see FIG. 3; it shows an example cell arrangement; first direction is taken to be direction marked as “Y” in FIG. 3) and a second direction (direction marked as “X” in FIG. 3) on a substrate (312), wherein both the first direction and the second direction are parallel to an upper surface of the substrate (see FIG. 3), and the second direction is intersecting the first direction (see FIG. 3), and wherein each of the cells includes semiconductor elements (such as 316/320/340 in FIGs. 4) and a lower wiring pattern (360) that is electrically connected to at least one of the semiconductor elements (see FIGs. 4) and extends in the second direction (marked as “X” in FIGs. 4); and 
filler cells (the word “filler” deserves additional discussion; it is cells that do not play direct role in overall electrical circuit; for example, part of overall electrical circuit is shown in FIGs. 2/3; it has “controller” and “SRAM unit cell”; these play direct role in overall electrical circuit; FIGs. 2/3 also show “edge dummy cell”, “well strap cell”; additionally, FIG. 4A shows “dummy area”; the cells in all these areas qualify as “filler cells”, since they do not play a direct role in overall electrical circuit; they fill a space, and perform one of several auxiliary functions, such as “dummy”, electrically inoperable, patterns (discussed in some detail by Liaw in par. (24); in particular, par. (24) states “enable a substantially uniform processing environment, for example, enabling uniform epitaxial material growth in source/drain regions of fins 20A-20H (for example, when forming epitaxial source/drain features), uniform etch rates in source/drain regions of fins 20A-20H (for example, when forming source/drain recesses), and/or uniform, substantially planar surfaces (for example, by reducing (or preventing) CMP-induced dishing effects)”; they also perform a function of “well strap”; the purpose of “well strap” cell is explained by Liaw in pars. (13-14); in particular, par. (14) states: “he present disclosure thus proposes modifications to fin-based well straps that can achieve significant improvements in performance. For example, as described herein, increasing a dopant concentration of a fin of a fin-based well strap relative to a doping concentration of a fin of a FinFET corresponding with the fin-based well strap has been observed to significantly reduce well pick-up resistance associated with the fin-based well strap without affecting desired characteristics of the FinFET (for example, voltage threshold). It has further been observed that reducing the well-pick up resistance as described herein improves latch-up immunity of a memory array incorporating the fin-based well strap”; in other words, the “filler” cells serve auxiliary, but vital purpose, and are notoriously well-known and needed features; Examiner has personally designed standard cell and memory cell array cells for the purposes of being “filler”/”dummy”/”spacer”/”well strap”/”power & ground capacitor” cells back in early 2000’s; even back then such cells were nothing new (Examiner was not doing innovative work; just rote/standard/routine designer work); Examiner has also personally used those cells in custom layouts (for memory arrays) and in place-and-route arrays (for standard cells); since it was back in early 2000’s, hence by the effective filing date of this application, notoriously well-known and notoriously well-understood; in essence, on such features Examiner can sign his own affidavits based on his own personal work experience) on the substrate, 
wherein each of the filler cells is between two cells of the cells adjacent to each other in the second direction (see FIGs. 2/3/4A; it is normal for the “filler” cells to be between other cells; they could also be at the edge of arbitrarily long rows; but, normally, they are between other cells, as FIGs. 2/3/4A show numerous examples of) and includes a filler active region (316/320/340 are all examples of what active is) and a filler contact (such as 360) that is connected to the filler active region and extends in the first direction (it is a 3-D object; it has extent in all directions, including “Y”), wherein the filler cells include a first filler cell between a first cell and a second cell of the cells adjacent to each other in the second direction (an example filler cell between two other cells, as was discussed above), and the lower wiring pattern of the first cell extends into the first filler cell and is connected to the filler contact of the first filler cell, and the filler contact of the first filler cell is between the substrate and the lower wiring pattern of the first cell (translated into simple English, Applicant wants a “lower wiring pattern” that crosses cell boundaries, and is connected across multiple cells; see for example, FIG. 6 of Liaw; it shows features 560A/560C that cross cell boundaries; also see FIG. 4A, it shows feature 360 crossing cell boundaries (in “P-well strap area”); so, this concept of things that read on “lower wiring pattern” crossing cell boundaries is known, and is demonstrated by Liaw in FIG. 6 and in FIG. 4A; hence, the use of such feature in any arbitrarily defined “filler cell”/”cell” boundary is at the very least obvious to POSITA in light of Liaw’s numerous examples).

Liaw does not disclose cells being “standard cells”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Liaw with cells being “standard cells”, since applying a known technique (technique of Liaw for use with “memory array and related logic and related dummy/filler/strap cells”, as is described in ‘987 reference) to a known device ready for improvement (a “standard cell” based design; “standard cell” based designs are one of the industry standard ways to make computer chips; Examiner has personally completed several such designs) to yield predictable results (results are predictable because both are “cell” designs; whether the “cells” in question are “memory array” related, or “standard cells”, they are both designed to be laid out in in predictable rows and columns, with interconnected “active” regions, appropriate power and ground connections, etc.) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Regarding claim 2, Liaw discloses in FIGs. 4A-C and related text, e.g., wherein the standard cells include a third standard cell and a fourth standard cell adjacent to each other in the second direction (an array of standard cells would have any number of rows with any number of “cells” immediately adjacent to each other; as in claim 1, looks up any of FIGs. 2/3/4A for example of directly adjacent cells, between other cells), and the filler cells include a second filler cell between the third and fourth standard cells (as described above), and wherein the filler contact of the second filler cell includes a dummy filler contact that is spaced apart from the lower wiring patterns of the first, second, third, and fourth standard cells (any number of contacts are shown in FIGs. 4A-C; a whole bunch of them are present in one cell only; thus meeting limitations of “being spaced apart” from other cells).
Regarding claim 3, Liaw discloses in FIGs. 4A-C and related text, e.g., wherein the standard cells include a fifth standard cell and a sixth standard cell adjacent to each other in the second direction (same as before), and the filler cells include a third filler cell between the fifth and sixth standard cells (same as before), wherein the filler contact of the first filler cell includes first wiring filler contacts (same as before), and each of the first wiring filler contacts is connected to at least one of the lower wiring patterns of the first, second, third, fourth, fifth, and sixth standard cells (first of all, this is ridiculously broad; “connected to”? it is all connected to everything else, at least physically; it is a single circuit on a single chip; single chip is an indivisible object; hence, “connected to”, thus meeting limitations; second of all, is Applicant trying to claim a contact that crosses over 6 cells or something?  Examiner is not sure what Applicant is trying to claim; please point to specific drawing and specific numeral references in response), the filler contact of the second filler cell includes a second wiring filler contact that is connected to at least one of the lower wiring patterns of the first, second, third, fourth, fifth, and sixth standard cells (as explained above) and a second dummy filler contact that is spaced apart from the lower wiring patterns of the first, second, third, fourth, fifth, and sixth standard cells (physically spaced apart; as was explained above), and the third filler cell includes third dummy filler contacts that are spaced apart from the lower wiring patterns of the first, second, third, fourth, fifth, and sixth standard cells (again, same as above).
Regarding claim 4, Liaw discloses in FIGs. 4A-C and related text, e.g., wherein the first wiring filler contacts included in the first filler cell have different lengths in the first direction (Applicant is claiming contacts that have different size vertically, in FIG. 4A, for example; numerous such examples are shown; a huge number of 360’s are shown; some of them are very narrow vertically, others are kind of tall, as can be seen in the drawing; hence, use of both types of contacts is at the very least known to Liaw, and are at the very least obvious in light of Liaw’s explicit teachings and examples).
Regarding claim 5, Liaw discloses in FIGs. 4A-C and related text, e.g., wherein the second wiring filler contact and the second dummy filler contact included in the second filler cell have an equal length in the first direction (something like FIG. 4A, the two 360’s inside circle marked “398”; they read as an example of such limitations; hence, at the very least obvious in light of Liaw’s explicit teachings and examples).
Regarding claim 6, Liaw discloses in FIGs. 4A-C and related text, e.g., wherein the third dummy filler contacts included in the third filler cell have an equal length in the first direction (something like FIG. 4A, the two 360’s inside circle marked “398”; they read as an example of such limitations; hence, at the very least obvious in light of Liaw’s explicit teachings and examples).
Regarding claim 7, Liaw discloses in FIGs. 4A-C and related text, e.g., wherein at least one of the first wiring filler contacts included in the first filler cell is electrically connected to the lower wiring patterns extending from two standard cells of the standard cells, and the two standard cells of the standard cells are not aligned in the first direction and the second direction.
Regarding claim 8, Liaw discloses in FIGs. 4A-C and related text, e.g., wherein at least one of the first wiring filler contacts included in the first filler cell is electrically connected to the lower wiring patterns extending from two standard cells of the standard cells (as explained above; various connections were described), and the two standard cells of the standard cells are not aligned in the first direction (vertically) and are aligned in the second direction (horizontal; so, all in the same row? as explained above).
Regarding claim 9, Liaw discloses in FIGs. 4A-C and related text, e.g., wherein the second wiring filler contact included in the second filler cell is electrically connected to the lower wiring patterns extending from two standard cells of the standard cells (as explained above; everything is electrically connected to everything else, by the way; it is all one circuit, and one chip), and the two standard cells of the standard cells are not aligned in the first direction and are aligned in the second direction (again, as above).
Regarding claim 10, Liaw discloses in FIGs. 4A-C and related text, e.g., further comprising: at least one via structure connecting one of the filler contacts with one of the lower wiring patterns (first of all, at this point (the previous 9 claims) the Applicant did not even distinguish between “filler contacts” and “lower wiring patterns”; they can be the same type of feature (same vertical level/purpose), as claimed so far; second of all, “via” that connects them?  See FIG. 4C, as written, claims are so broad, that the 2 360’s read on “lower wiring pattern” and “filler contact” and any via 370 directly above any of them reads on these limitations, since such via is part of upper level connection that connects it all into one circuit).
Regarding claim 11, Liaw discloses in FIGs. 4A-C and related text, e.g., wherein the filler contacts and the lower wiring patterns include different conductive materials (see par. (32); long list of material are given for “device-level contacts”, etc.; so, they “include different conductive materials”).
Regarding claim 12, Liaw discloses in FIGs. 4A-C and related text, e.g., further comprising: at least one contact separation region separating two filler contacts that are aligned in the first direction (layer 354 separates 360’s in X and Y directions).
Regarding claim 13, Liaw discloses in FIGs. 4A-C and related text, e.g., wherein the at least one contact separation region includes a first contact separation region that is spaced apart from power wiring patterns in the first direction (a random, arbitrarily defined region of layer 354, has to be spaced apart from power wiring patterns in the Y direction; any number of such examples can be found in FIGs. 4A-C) and each of the power wiring patterns is on a respective boundary between two filler cells of the filler cells adjacent to each other in the first direction (“adjacent” does not mean “directly adjacent” and does not mean “direct contact”; just not that far from each other; any number of such broadly defined patterns can be found in Liaw’s figures; hence, having “power wiring patterns” to meet such broad limitations is at least obvious in light of Liaw’s explicit teachings).
Regarding claim 14, Liaw discloses in FIGs. 4A-C and related text, e.g., wherein the at least one contact separation region further includes a second contact separation region different from the first contact separation region, and the second contact separation region is disposed below at least one of the power wiring patterns. (FIGs. 4A-C show vertical arrangement of layers; so, a random portion of 354, below 380 that happens to be “power wiring pattern”?   see FIGs. 4A-C; such arrangement is at least obvious in light of Liaw’s explicit teachings).
Regarding claim 17, Liaw discloses in FIGs. 4A-C and related text, e.g., a semiconductor device, comprising: 
a standard cell region and a filler cell region adjacent to each other in a first direction that is parallel to an upper surface of a substrate (as described above; see FIGs. 2/3/4A); 
at least one semiconductor element in the standard cell region (as described above); 
at least one dummy element in the filler cell region (as described above; it is a “filler cell”; because of that, any element within it can be in some way be described as “dummy”); 
lower wiring patterns (380) above the least one semiconductor element and extending in the first direction (as described above); and a via structure (370) that is in contact with at least one lower wiring pattern of the lower wiring patterns and is in contact with a filler contact (360), wherein the filler contact is in contact with an active region of the dummy element in the filler cell region (340/320) and extends in a second direction that is intersecting the first direction (as described above), and wherein the at least one lower wiring pattern continuously extends from the standard cell region into the filler cell region in the first direction (see FIG. 4C, left and right 380’s they are right up to the cell boundary; if the cell next to them has the same type of pattern (380 next to boundary), then the lower wiring pattern 380 continuously crosses from one cell to another; since Liaw explicitly teaches such an example, then the case where such connection happens between “standard cell region” and “filler cell region” is at the very least obvious, in light of Liaw’s explicit teachings; he shows that such cells exist; hence, having one such cell in “standard cell region” and another in “filler cell region” is at the very least an obvious possibility; for example, a couple of notoriously well-known examples are power and ground connections; they normally cross between “standard cells” and “filler cells”, since both needs them).
Regarding claim 18, Liaw discloses in FIGs. 4A-C and related text, e.g., wherein the filler contact of the filler cell region includes a wiring filler contact in contact with the via structure and a dummy filler contact spaced apart from the via structure (so, in FIG. 4C, it would be something like 2 360’s regions; one directly touching 370 in question, and the other is “spaced apart” from it); and wherein the dummy filler contact intersects the at least one lower wiring pattern in the filler cell region (each 360 has 380 above it; hence, meeting limitations).

Regarding claim 19, Liaw discloses in FIGs. 4A-C and related text, e.g., wherein the wiring filler contact and the dummy filler contact have different lengths in the second direction (FIG. 4C shows such differing 360 regions).
Regarding claim 21, Liaw discloses in FIGs. 4A-C and related text, e.g., wherein the wiring filler contact is connected to a second lower wiring pattern different from the at least one lower wiring pattern (all one circuit; hence, everything is connected to everything else; thus meeting limitations).
Regarding claim 23, Liaw discloses in FIGs. 4A-C and related text, e.g., a semiconductor device, comprising: standard cells on a substrate (as described above); and filler cells, wherein each of the filler cells is between two standard cells of the standard cells (as described above), and each of the filler cells includes filler active regions and filler contacts connected to the filler active regions and extending in a first direction that is parallel to an upper surface of the substrate (as described above), and wherein at least one of the filler cells includes a first filler contact and a second filler contact of the filler contacts (as described above), wherein the second filler contact is spaced apart from the first filler contact in a second direction intersecting the first direction (as described above), and the first filler contact and the second filler contact have different lengths (as described above).
Regarding claim 24, Liaw discloses in FIGs. 4A-C and related text, e.g., wherein a length of the first filler contact is less than a length of the second filler contact in the first direction (as described above), and wherein the second filler contact crosses two or more filler cells of the filler cells adjacent to each other in the first direction (as described above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
06/16/2022

/Mounir S Amer/Primary Examiner, Art Unit 2894